CADENA, Chief Justice,
dissenting.
That portion of Subdivision 4 of Article 13.50 which declares that “. . . no person who has voted at either the general primary election or the runoff primary election of any party shall sign . . .’’is clear and unambiguous. The same is true of the language of Article 13.51 which requires that the following statement appear at the head of each page of the application: “I have not participated in the general primary election or the runoff primary election of any party which has nominated, at either such election, a candidate for the office for which I desire_(here insert the name of the candidate) to be a candidate . . . .” Tex.Elec.Code Ann. arts. 13.50, 13.51 (Vernon Supp.1978).
Unless we attribute an almost complete lack of knowledge of grammar to our legislators, we cannot escape the conclusion that the statutory scheme requires that the signatures be gathered after the general pri*571mary election or the runoff primary election, as the case may be. It is utter foolishness to require a person to state that he has not participated in an event which is not to occur until some future date.
It is true that Article 13.45 specifically provides that signatures obtained before a specific date are not to be counted, but this does not justify the conclusion that the Legislature intended language referring to a past event to be made referable to a future event. The majority opinion in this case construes the applicable provision as though it read that the-statement of the voter should be to the effect that he has not voted in any primary election and that he will not vote in any future primary during the remainder of the voting year. If the Legislature had intended to so provide, it would have had no more difficulty in expressing such intent in Article 13.50 and Article 13.51 than it did in drafting Paragraph (b) of Subdivision 2 of Article 13.45, which provides as follows: “The following statement shall appear at the head of each page of the petition: ‘. . .1 have not voted in any primary election and I will not vote in a primary election of any other party during the remainder of this voting year.’ ”
Since the Legislature has demonstrated its ability to choose appropriate language to demonstrate its intent that signatures may be gathered prior to the primary election in Article 13.45(2)(b), it is not inappropriate for a court to assume that our legislators knew the difference between “have not participated” and “will not participate.”
I would grant the relief sought.